UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

VERONICA RAYNOR, Individually and as              :
the Personal Representative of the                :
Estate of Reuel Griffin,                          :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      14-0750 (RC)
                                                  :
       v.                                         :       Re Document No.:       111
                                                  :
DISTRICT OF COLUMBIA, et al.,                     :
                                                  :
       Defendants.                                :

                          MEMORANDUM OPINION AND ORDER

 GRANTING IN PART AND DENYING IN PART DEFENDANT DISTRICT OF COLUMBIA’S MOTION
  TO COMPEL PLAINTIFF’S RESPONSES TO DEFENDANTS’ REQUEST FOR PRODUCTION OF
                                  DOCUMENTS

       On August 15, 2017, the District of Columbia (the “District”) filed a motion to compel

responses to various document requests. See ECF No. 111. The next day, a status conference

was held at which aspects of the motion were discussed. See Status Conference Tr., ECF No.

113. Following the status conference, Plaintiff filed an Opposition to the Motion, see Pl.’s

Opp’n, ECF No. 116, and the District subsequently filed a reply in support of its motion, see

Def.’s Reply, ECF No. 119. For the reasons stated below, the Court grants that motion in part

and denies the motion in part.

                     A.      Document Request No. 4 - Medical Releases

       In Request No. 4, Defendants requested the following:

       With regard to any medical or hospital records of the Plaintiff referred to in Request No.
       3 above which are in existence, but are not physically in the possession or custody of the
       Plaintiff or the Plaintiff’s attorney, but which are in the Plaintiff’s control, the District
       Requests that the Plaintiff execute medical authorizations to allow the Defendant to
       obtain copies of each doctor, hospital or other medical facility records. Authorizations
       forms are attached; please complete and execute the authorization forms.
Def.’s Request for Production of Documents (“Def.’s Requests”) at 12–13, ECF No. 111-1.

Plaintiff objected to this request as beyond the scope of Rule 26 and directed the District to

records identified in response to other Requests. The District argues that this response was

inadequate. At the August 16, 2017 status conference, the Court ordered that Plaintiffs needed to

provide authorizations “for all kinds of care” for “all providers that the District has provided a

basis to believe that the decedent received care there.” Status Conference Tr. at 28:22–28. The

Court emphasized, however, that it would not “require the waiver unless [the District] ha[s] some

reason to believe [the decedent] actually received care at a specific facility or provider,”

otherwise the District’s request would amount to nothing more than “a fishing expedition.”

Status Conference Tr. at 30:11–16 (emphasis added).

       According to the parties’ October 2, 2017 status report, Plaintiff has provided executed

health authorizations for Alpha Diagnostics, Allstate Clinical Laboratories, Washington Hospital

Center, United Medical Center and Howard University Hospital.1 See Joint Status Report at 4–6,

ECF No. 124. Accordingly, this issue is moot as to those facilities. However, the District

continues to argue that this Court should order Plaintiff to produce medical releases for five other

area hospitals as well. See Joint Status Report at 4–6; Def.’s Reply at 3. The District argues that

the parties have exchanged records showing that the decedent was sent outside of St. Elizabeths

Hospital to receive medical care during a time period when “St. Elizabeths Hospital was sending

patients out for similar medical services [to] the [five] other area hospitals.” Def.’s Reply at 3.




1
        According to the Joint Status Report, “Plaintiff’s counsel indicated [that] he learned that
[decedent] was treated for [a] gunshot wound at Howard University Hospital, but the
authorizations [Plaintiff’s counsel] sent with that email [did] not include a witness signature.”
Joint Status Report at 5. The parties, however, dispute whether or not a witness signature is
actually required. Whatever the case may be, the parties should coordinate with one another and
with Howard University Hospital to ensure that the authorization is effective.
                                                  2
But this does not meet the level of specificity that the Court required in its order on August 16.

While this may suggest that the decedent was treated at one facility or another, the District offers

no basis to believe that he was treated at any specific facility. Accordingly, the Court will not

require the Plaintiff to authorize the release of records from the other five area hospitals.

                    B.      Document Request Nos. 1, 5, 6, 7, 12, 13 and 18

       The District also moves to compel the production of additional documents responsive to

Document Request Nos. 1, 5, 6, 7, 12, 13, and 18. See Def.’s Mot. at 9–15. In response,

Plaintiffs asserted that it has already complied with these requests and that “no document has

been withheld,” thus “there is nothing to compel.” Pl.’s Opp’n at 3. The District does not

quarrel with this assertion, rather the District argues that the “unequivocal, clear answers that

Plaintiff conveyed in her Opposition were not part of her response to these requests.” Def.’s

Reply at 4. Accordingly, the District urges this Court to order Plaintiffs to amend her earlier

responses to conform with the responses she presented in her Opposition. The Court, however is

satisfied with the clarification that Plaintiff made in the Opposition. The District can hardly

complain at this point that it is does not know whether any documents responsive to these

requests are being withheld—they are not.2

                             C.      Request No. 19 - § 12-309 Letter

       In Request 19, the District requested “[a]ny document which Plaintiff claims meets the

statutory requirement of a demand letter pursuant to D.C. Code § 12-309.” Defs.’ Requests at

16. Plaintiff objected, claiming that Defendants already had possession of Plaintiff’s § 12-309



2
 With respect to Request No. 12, the District argued that it is “concerned that Plaintiff is
withholding copies of the decedent’s x-ray films that Defendants have been otherwise unable to
obtain.” Def.’s Mot. at 11. Plaintiff, however, has asserted that she has produced everything she
has in her possession. The Court sees nothing in the record indicating that Plaintiff’s Counsel
has any x-ray films that have not been produced.
                                                  3
demand letters and now argues that she has no letters other than those that have already been

served on Defendant. Pl.’s Opp’n at 7. While that may be true, they are admittedly documents

in her possession and are responsive to the requests. Thus, Plaintiff must produce them.

        For the foregoing reasons, Defendant District of Columbia’s Motion to Compel

Plaintiff’s Responses to Defendants’ Request for Production of Documents (ECF No. 111) is

GRANTED IN PART AND DENIED IN PART. It is hereby:

       ORDERED that Plaintiff shall produce to the District of Columbia any and all

documents that Plaintiff claims meets the statutory requirement of a demand letter pursuant to

D.C. Code § 12-309 within two weeks of this Order.

       SO ORDERED.


Dated: November 3, 2017                                          RUDOLPH CONTRERAS
                                                                 United States District Judge




                                                4